DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 11/746451, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The new claims 23-25 disclose subject matter that is not supported by 11/746451. The specification of the prior filed application does not disclose changing a blink frequency or display a calibration waveform.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2, 3, 8, 15, 19-20, 24 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brauker et al. 2005/0203360 in view of Rosenthal et al. US 5,086,229 and Caro et al. US 6,371,921.
Regarding claims 2 and 15, Brauker teaches a measurement device that non-invasively measures a physiological parameter of a patient and displays a result of the non-invasive measurement of the physiological parameter on a display, the measurement device comprising:  
a measurement module that 
obtains a noninvasive physiological parameter measurement from the physiological signal received from the optical sensor; and (measurement 66, ¶220 where the sensor can be non-invasive);  
 	determines a calibration parameter corresponding to a difference between the noninvasive physiological parameter measurement and the alternative physiological parameter measurement ([FIG5][¶259-261] where the fact that both the reference and sensor data are plotted together provides a reflection of the difference. That difference is used to calibrate the sensor);   the alternative physiological parameter measurement comprising an invasive measurement relating to the one or more blood-related 


parameters ([¶4,170] the reference measurements are taken with a SMBG device which involves finger pricks which are invasive measurements)
	provide a user interface control enabling the user to provide an additional offset value for calibrating the measurement module ([¶235]) wherein the additional offset is a refinement of the offset value ([¶235] the input values are used to adjust the calibration)
 	calibrates the measurement module based at least in part on the offset value by adjusting one or more measurement parameters of the measurement module by the offset value ([¶258]);
 	Brauker discloses using and receiving alternative physiological data from a plurality of patients ([¶307] normal patterns from other patients is used) and determining reference physiological parameter measurements based on the average set of alternative measurements ([¶306,256,260]) 
 	Brauker does not specifically disclose that it receives a physiological signal from an optical sensor coupled to a patient, the physiological signal indicative of one or more blood-related parameters. Rosenthal teaches that optical glucose sensors are well known in the art ([FIG2][C4 L20-28]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the optical sensor of Rosenthal as the sensor of Brauker since Brauker discloses using a non-invasive sensor, but fails to provide details of specific sensors, and the optical sensor of Rosenthal is capable of being used with the Brauker. Thus the combination is no more than the simple substitution of one known element for another that would provide the predictable result of measuring glucose concentration.
 	

Brauker does not specifically disclose tracking an age of the offset value over time; outputs the offset value for presentation on a display; and adjust the appearance of the offset value on the display to reflect age of the offset value. Caro teaches a monitoring system that provides the calibration age to the user ([C6 L30-47] the age of calibration being equivalent to the age of offset as the offset in Brauker is part of the calibration). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Brauker with the teachings of Caro in order to provide additional information regarding the calibration and allow for on demand recalibration ([C6 L38-47]).
Regarding claim 3, Brauker discloses wherein the noninvasive physiological parameter measurement comprises at least one of a set of measurements (measurement 66).
Regarding claims 8, Brauker discloses the sensor measures a hemoglobin parameter ([¶167]).
Regarding claim 19, Brauker discloses the sensor measures a hemoglobin parameter ([¶167]).
Regarding claim 20, Brauker discloses the noninvasive physiological parameter is glucose ([¶168]).
Regarding claims 24 and 26, Brauker discloses the representation of the noninvasive physiological parameter measurements comprises a first waveform and wherein the representation of the offset value comprises a second waveform ([FIG.7] the measure glucose and the estimated or reference offset are displayed together).

Claims 7, 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brauker et al. 2005/0203360 in view of Rosenthal et al. US 5,086,229 and Caro et al. US 6,371,921 further in view of Eppstein et al. US 6,045,502.
Regarding claims 7, 16-17, Brauker as modified does not specifically disclose the user interface configured to provide functionality for a user to input the alternative physiological parameter measurement, to modify the offset value or to provide an additional offset value. Eppstein however teaches a physiological analysis device that has a user interface to allow for the direct input of data ([C10 L14-26] the device allows for direct input of the calibration data but could allow for the input of reference data from Brauker as Brauker already discloses collecting it automatically [¶108] and making the process manual would have been obvious to one of ordinary skill in the art). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention in order to allow for changing the calibration or greater control over the data ([C10 L14-26] of Eppstein).


Claims 23 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brauker et al. 2005/0203360 in view of Rosenthal et al. US 5,086,229 and Caro et al. US 6,371,921 further in view of Lamego et al. US 2012/0226117.
Regarding claims 23 and 25, Brauker does not specifically disclose the calibration module is configured to update a blink frequency of a representation of the noninvasive physiological parameter based on the age of the offset value. Lamego teaches a similar glucose sensing device that changes the blink frequency of its display ([¶81]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Brauker with the teachings of Lamego in order to alert the user ([¶81]).



Response to Arguments
Applicant's arguments filed 11/15/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against priority, Examiner respectfully disagrees. It is unclear where in the previous filed specification of 11/746451 there is support for the blinking and displaying the calibration waveform. The limitations are supported in the current specification but not in the specification to which this application claims priority.
Regarding Applicant’s arguments against the 103 rejection, Examiner respectfully disagrees. Applicant argues that Brauker does not specifically disclose determining a calibration parameter corresponding to a difference between the noninvasive physiological parameter measurement and an alternative physiological parameter measurement. However, Brauker discloses reference measurements made with an SMBG which is an invasive measurement can be used to calibrate the system ([¶170]). It also noted that it is common in the art to calibrate non-invasive measurements with invasive measurements in the field of blood glucose measurement (see the cited by not relied on art to Lamego).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lamego et al. US 2014/0051953 which teaches calibrating an noninvasive measurement with an alternative physiological parameter, i.e. an invasive measurement. Monfre et al. US 2004/0024553 also teaches using a finger stick or alternative site measurement to calibrated and validate a noninvasive measurement


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CATINA/            Examiner, Art Unit 3791                                                                                                                                                                                                                                                                                                                                                                             	/ALLEN PORTER/            Primary Examiner, Art Unit 3792